Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s computer implemented algorithm for determining a contact and non-contact curve and reconstructing the cavity in response to the determined curves lacks written description support. Applicant’s specification fails to disclose details of the algorithm necessary to determine the contact and non-contact curves. Applicant’s specification also fails to disclose, once these curves are obtained, how they are particularly used or manipulated to reconstruct the cavity as claimed.  Examiner notes that paragraphs 0037-0040 broadly discuss contact curves, non-contact curves and cavity reconstruction, paragraph 0041 discusses the use of interpolation, paragraph 0057-0061 discuss shape sensing and taking cardiac motion into account…all of these show the claimed process in functional terms. Applicant has not provided any examples or guidance as to what particular information is required to generate curves and it seems that based on prior art, points are always required to form a curve. Ultimately, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 19-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 16, 24, 26 recite “determine whether the bendable segment is in contact with an inner wall of the cavity…”, “determine at least one contact curve…”, “determine at least one non-contact curve…”, “reconstruct the cavity…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, a person using pen and paper and an elongate device within a cavity could feel pressure from contacting a surface, and lack of pressure from not contacting a surface. Using linear extrapolation of the points and lack of points, one can determine the curves and based on that a reconstructive sketch can be made of the cavity. The addition of the “computer” for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 24 only recites one additional element – a catheter (claim 16) having an electrode (claim 24) for providing contact information. The gathering of data using the electrode simply amounts mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform reconstruction of the cavity amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element of an electrode for gathering contact information is mere data gathering and insignificant extra-solution activity.  Additionally, electrodes are well-understood, routine and conventional activity in the art, as evidenced by Govari (US 20110137153) in paragraph 0027 and Verard (US 20040097805) in paragraph 0020. Therefore the claim is not patent eligible.
Regarding the dependent claims, they provide no additional elements. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-17, 19-22, 24-31, 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ben-Haim (US 6892091) 

Regarding claims 16-17, 19-22, 24-31, 33, Ben-Haim discloses:
16. An apparatus for determining a cavity within an object (abstract), the apparatus comprising: 
a catheter (20) for being introduced into the cavity, wherein the catheter is shape sensing enabled (col. 10, lines 59-67) and comprises a bendable segment for being arranged within the cavity in different arrangements (col. 9, 45-50) (Fig 6); and
a computer (36) including a non-transitory storage medium for storing instructions that, when executed by the computer (col. 8, lines 10-15), cause the computer to: 
determine whether the bendable segment is in contact with an inner wall of the cavity in each arrangement of a plurality of different arrangements of the bendable segment introduced within the cavity (col. 11, lines 35-67, col. 12, lines 1-28); 
determine at least one contact curve (via 24 and 45)  (col. 9, line 25, col. 13, lines 37-67) defined by the bendable segment (Fig 3a-3c) in each arrangement of the bendable segment (as 
determine at least one non-contact curve (via 25) defined by the bendable segment in each arrangement of the bendable segment determined not to be in contact with the inner wall of the cavity (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28), using shape sensing information from the catheter, wherein each curve is defined by an introduction of the bendable segment within the cavity in a-the respective arrangement of the plurality of different arrangements (col. 9, 45-50, col. 12, lines 1-28) (Fig 6); and 
PCIP.20722Attorney Docket No. 2012P00019 US Dated September 17, 2021reconstruct the cavity (col. 12, lines 5-12), in response to the determined at least one contact curve and the at least one non-contact curve, to provide a map for guiding the catheter (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  
17. The apparatus of claim 16, wherein the instructions cause the computer to reconstruct the cavity using a regularization in response to the set at least one non-contact curve and a morphological opening or closing of at least one non-contact curve to estimate which points of the at least one non-contact curve lies necessarily within the cavity (col. 13, lines 25-67).  
19. The apparatus of claim 16 further comprising a display device (42), operatively coupled to the computer, configured to display a representation of the reconstructed cavity (col. 14, lines 21-23).  
20. The apparatus of claim 16, wherein the instructions further cause the computer to adapt an adaptable cavity model to the at least one contact curve and the least one non-contact curve defined by the bendable segment in the different arrangements for reconstructing the cavity (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  

22. The apparatus of claim 20, wherein the adaptable cavity model is an anatomical model (“cardiac chamber”).
24. A method for mapping a cavity within an object, the method comprising: 
determining contact curves (via 24 and 45)  (col. 9, line 25, col. 13, lines 37-67) defined by a bendable segment of a catheter (as seen in Fig 6) introduced into a cavity in different arrangements within the cavity (col. 9, 45-50), using shape sensing information from the catheter and contact information from at least one electrode (24 and 45) (col. 11, lines 35-67, col. 12, lines 1-28); 
determining non-contact curves (via 25) defined by the bendable segment of the catheter introduced into the cavity in different arrangements within the cavity, using shape sensing information from the catheter (col. 11, lines 35-67, col. 12, lines 1-28); and 
reconstructing the cavity (col. 12, lines 5-12) from the determined contact and non-contact curves to provide a map for guiding the catheter (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  
25. The method of claim 24, further comprising: adapting a cavity model to the determined contact and non-contact curves defined by the bendable segment in the different arrangements for reconstructing the cavity (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67).  
26. A non-transitory computer readable medium that stores program code for mapping a cavity within an object using a shape sensing enabled catheter for being introduced into the cavity (abstract, generally columns 7-14), 

determining contact curves (via 24 and 45) (col. 9, line 25, col. 13, lines 37-67), defined by the bendable segment of the catheter introduced into the cavity in arrangements of the different arrangements in which the bendable segment contacts an inner wall of the cavity (col. 11, lines 35-67, col. 12, lines 1-28), using shape sensing information and contact information from the catheter;
determining non-contact curves (via 25), defined by the bendable segment of the catheter introduced into the cavity in arrangements of the different arrangements in which the bendable segment does not contact the inner wall of the cavity, using shape sensing information from the catheter (col. 9, 57-67, col. 10, lines 1-40, col. 11, lines 35-67, col. 12, lines 1-28); 
reconstructing the cavity (col. 12, lines 5-12) from the determined contact and non-contact curves to provide a map for guiding the catheter (col. 9, line 25, col. 11, lines 35-67, col. 12, lines 1-28, col. 13, lines 37-67); and 
displaying, on a display device (42) operatively coupled to the computer (36), a representation of the map (col. 14, lines 22-24).  
27. The non-transitory computer readable medium of claim 26, wherein the program code causes the computer to reconstruct the cavity using a regularization in response to the determined non-contact curves and a morphological opening or closing of the determined non-contact curves to estimate which points of the determined non-contact curves lie necessarily within the cavity (col. 13, lines 25-67).  

29. The non-transitory computer readable medium of claim 26, wherein the program code causes the computer to carry further steps including adapting an adaptable cavity model to the determined contact and non-contract curves defined by the bendable segment in the different arrangements for reconstructing the cavity (col. 13, lines 25-67).
30. The non-transitory computer readable medium of claim 29, wherein the cavity model is adapted to wrap the determined non- contact curves (col. 13, lines 25-67).  
31. The non-transitory computer readable medium of claim 29, wherein the adaptable cavity model is an anatomical model (“cardiac chamber”).  
33. The apparatus of claim 26, wherein the catheter comprises an ablation catheter, and wherein a distal tip of the ablation catheter is introduced into the cavity and the bendable segment is located at the distal tip (col. 6, lines 42-47, col. 7, line 59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Haim in view of Barbagli (US 20090076476)
Regarding claim 23, Ben-Haim discloses shape sensing information for a cardiac chamber (abstract, generally col. 9-14). Ben-Haim does not expressly disclose the use of wherein the shape sensing information comprises optical shape sensing information. Barbagli teaches the use of wherein the shape sensing information comprises optical shape sensing information (paragraph 0086). Therefore, it would have been obvious at the time of the invention to modify Ben-Haim’s use of “electromagnetic sensors, any other location sensor that provides three dimensional position information and optionally orientation information…also useful include acoustic sensors or magnetic sensors” with shape sensing information by Barbagli’s use of optical sensing for shape sensing to map a biological cavity and enable spatial shape and position of the instrument. 
Regarding claim 32, Ben-Haim discloses shape sensing information for a cardiac chamber (abstract, generally col. 9-14). Ben-Haim does not expressly disclose the use of wherein the shape sensing information comprises optical shape sensing information. Barbagli teaches the use of wherein the shape sensing information comprises optical shape sensing information 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792